Citation Nr: 0335642	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
rating for depression due to seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from July 1972 to September 1979.  This appeal comes before 
the Board of Veterans' Appeals (Board) from a December 2000 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  In November 1995, service connection was granted for 
depression secondary to epilepsy and assigned a 30 percent 
evaluation, effective from November 29, 1994.  

2.  By a November 1997 rating decision, the RO awarded the 
veteran a 100 percent schedular rating for depression, 
effective from November 29, 1994.

3.  In July 2000, following a November 1999 examination 
report, and a January 2000 addendum, the RO proposed to 
reduce the rating for depression to 50 percent.  

4.  By a December 2000 rating decision, the RO effectuated 
the reduction, effective on March 1, 2001.  

5.  The medical evidence of record at the time of the 
reduction did not clearly reflect material improvement in the 
veteran's depression.


CONCLUSION OF LAW

Restoration of a 100 percent schedular rating for depression 
due to seizure disorder is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.159, 3.326, 3.343, 3.344 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1995 rating decision, the veteran was awarded 
service connection for depression, secondary to epilepsy.  
She was assigned a 30 percent rating at that time.  In a 
November 1997 rating decision, her disability rating for 
depression was increased to 100 percent, effective from 
November 29, 1994.

In a July 2000 rating decision, the RO proposed to reduce the 
rating for depression to 50 percent.  In December 2000, the 
RO reduced her rating to 50 percent, effective from March 1, 
2001.  The claimant has appealed that decision.

Upon thorough review of the record, and after due 
consideration of the applicable laws and regulations, the 
Board finds that restoration is warranted.  

The evidence of record prior to the reduction included a 
voluminous amount of treatment records, all of which noted 
that the veteran was severely depressed.  She was 
hospitalized in November and December 1994 due to depression.  
She was released from the hospital as her depression was 
noted to be improving.  

VA outpatient treatment records dated between 1995 and 1997 
indicate that the veteran received regular and frequent 
mental health treatment.  Her diagnoses were varied, to 
include PTSD, anxiety, personality disorder, depression, and 
major depressive disorder.  VA treatment records note that 
she had continuous suicidal ideation, at times with plan.  

In a June 1995 statement, the veteran noted that she was able 
to adjust to her seizure disorder and have good work history 
as a civilian until July 1993.  She also reported that during 
the 1980's, there were several outside events that impacted 
her work history independent of her abilities and the 
seizures.  Foremost was a near-fatal car accident that killed 
her friend and injured her critically.  The other event was a 
bitter and vicious divorce.  

A June 1995 statement from a clinical neuropsychologist at 
the Cleveland, Ohio, VA Medical Center (VAMC), stated that 
the summary of test results conducted in 1993 indicate that 
the veteran had difficulty with tasks that made complex 
attentional and learning demands or social skills.  Other 
cognitive skills were largely well preserved.  Her symptoms 
were explained by her history of depression.  

In a July 1996 VA examination, the veteran reported 
flashbacks about a car accident in 1980, which killed 
everyone but her.  She reported that she experienced severe 
depressive symptoms for a long time after this incident.  The 
diagnoses were dysthymia, rule out recurrent major depressive 
episode, and rule out histrionic personality disorder.  The 
Global Assessment of Functioning (GAF) score was 45.  

In May and June 1997, the veteran was hospitalized for PTSD 
and depression.  It was also noted that she had a 
narcissistic and dependency personality disorder.  The 
hospital discharge summary noted that the claimant had a 
history of depression and PTSD with anxiety.  She was 
admitted for suicidal ideation with a plan.  Her symptoms 
reportedly began after a near fatal automobile accident 
several years ago.  It was noted that her suicidal plan 
included carbon monoxide poisoning or fire.  She was noted to 
have mild psychomotor retardation, a depressed affect, and 
tearfulness.  She complained of anxiety attacks with 
homicidal ideations when exposed to noise or groups of 
people.  During her one-month hospitalization, her symptoms 
improved, and she was discharged, with recommendation to 
follow-up in the mental health clinic.  

In August 1997, the veteran was transferred from the Wade 
Park VAMC after refusing electroconvulsive treatment (ECT).  
It was noted that she had a history of depression, PTSD, 
anxiety, and personality disorder.  She planned to commit 
suicide by carbon monoxide poisoning.  She was judged 
competent, but not gainfully employable.  She did 
subsequently receive several sessions of ECT between August 
and October 1997.  

A September 1997 VA mental disorders examination report 
indicates that the veteran was alert, fairly neat in 
appearance, but was still during the course of the interview.  
Her mood was depressed.  She denied any suicidal or homicidal 
ideation, but admitted having had them in the past.  Whenever 
she was asked some questions, all she said was "I don't 
know, I don't remember," and she would cry.  Her affect was 
appropriate.  She had been hallucinating. She could hear 
voices over the radio out of tune.  She denied delusions.  
She was oriented as to person, place and time, but her memory 
for remote events was impaired.  Her intellectual function 
was average.  Her insight and judgment were fair.  The Axis I 
diagnosis was dysthymia, and there was no Axis II diagnosis.  
It was noted that her psychosocial stress was severe, with no 
gainful employment.  Her GAF score was 50.  

As previously mentioned, in a November 1997 rating decision, 
the RO increased the veteran's disability rating for 
depression to 100 percent, effective from November 1994.

Subsequent VA medical records dated in 1997 and 1998 indicate 
that the veteran continued to receive regular and frequent 
psychiatric treatment, and that her depressive disorder was 
severe.  It is noted that in March 1999, she was hospitalized 
as a direct transfer from MetroHealth Medical Center for 
recurrent major depression and suicidal ideation with a plan.  
She reported anhedonia, and no longer enjoying friends or her 
pets.  Mental status examination revealed the appellant to be 
mildly dishelved, occasionally agitated and questioning.  Her 
eye contact was inconsistent, her affect was constricted, and 
her thoughts occasionally circumstantial.  A Global 
Assessment of Functioning Score of 55 was assigned.

A November 1999 VA examination report indicates, in pertinent 
part, that in 1980, the veteran was involved in a car 
accident.  She suffered severe injuries and the driver of the 
car was killed.  This incident was very traumatic to her up 
to the present time.  The examiner stated that the claimant 
was crying throughout the whole course in the hospital after 
relating her traumatic experience when her friend was killed 
in the car accident.  She had difficulty falling and staying 
asleep.  She did not want to be with people or in crowds.  
She had nightmares every night of the traumatic event and 
this recurred with recollection of the events.  She tried to 
avoid activities which aroused the recollection of the 
trauma.  She had inability to recall important aspects of the 
trauma.  She had markedly diminished interest in significant 
activities.  She had restricted range of affect, and was 
unable to have love feelings.  She had intense psychological 
distress on exposure to events that symbolized an aspect of 
the traumatic event.  She had been very depressed and had 
been hearing voices at times, as if the radio was out of 
tune.  At times, she thought that people were out to get her.  
She had panic attacks which were getting worse and she was 
afraid of people.  

Mental status examination noted that the veteran was alert 
and casually dressed.  She was tearful during the whole 
course of the interview, especially while relating the death 
of her friend in the car accident.  She had diminished 
psychomotor activity.  She had no self-esteem, self-
confidence, or motivation.  She had poor impulse control.  
She had been hearing voices and thought that people were out 
to get her.  Her memory for recent and remote events was 
stable.  Judgment and insight were fair.  The Axis I 
diagnoses were:  PTSD, major depression, recurrent type, with 
psychotic features, and panic disorder with agoraphobia.  The 
Axis IV diagnoses were noted as follows:  1) psychosocial 
stressor, severe, traumatic experience, when she saw her 
friend killed in a car accident; 2) no gainful employment; 3) 
medical problems.  Her GAF score was 50.  The examiner stated 
that the claimant had classic symptoms of PTSD, depression 
and psychosis.  She had severe impairment of industrial and 
social adaptability.

In an addendum report, dated in January 2000, in response to 
further inquiry by the RO, the examiner stated, in pertinent 
part, as follows:

[The veteran's] major depression was secondary to the 
veteran's seizure disorder and panic disorder with 
agoraphobia that was secondary to her depression.  In 
October of 1990, her depression had worsened after the 
accident and at the present time she had classic 
symptoms of PTSD with depression, anxiety, and panic 
disorder with agoraphobia.  It is true that the PTSD is 
not service connected as it was related to an event that 
occurred after the patient was discharged from the 
service but at the present time she had classic symptoms 
of PTSD associated with both service traumatic event, 
the motor vehicle accident in 1980, and worsening of 
panic attacks rather than the depression secondary to 
seizure disorder because her seizure disorder has been 
controlled by Tegretol.  Her depression was due to her 
seizure disorder while she was in the service but in 
October of 1980 she had major depression with psychotic 
features and panic attacks.  Incidentally her depression 
is due to her service PTSD which was worsened after her 
motor vehicle accident.  

The RO's basis for reduction was, in essence, the single 
above-noted addendum.  Alas, the addendum is not a model of 
clarity.  While the addendum indicates that there are non-
service related matters which have contributed to the 
severity of the veteran's psychiatric problems, it also 
indicates that service related events and post-service 
related events go hand-in-hand in contributing to the 
severity of her disorder.  The Board finds that prior to this 
addendum report there was ample evidence that the claimant's 
psychiatric disorder either worsened or began after the post-
service 1980 accident, and medical records prior to this 
addendum report also provided diagnosis of PTSD on many 
occasions.  Yet the addendum report does not clearly 
distinguish and differentiate the level of severity of 
psychiatric problems due to service versus post-service.  
That factor, as well as the voluminous record prior to the 
1997 VA examination and addendum report, documenting the 
severity of the veteran's service connected psychiatric 
disorder, the Board finds that a reduction based on a single 
examination was premature and unwarranted based on the 
evidence of record in December 2000.  38 C.F.R. § 3.344.  
Accordingly, at this time, in light of a reduction based on a 
single examination, restoration of a 100 percent rating for 
depression is granted.    

The Board must point out that the while this appeal has been 
pending, the law has changed under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002).  Since there is a 
full grant of benefits with regard to this issue, however, 
there is no prejudice in deciding the claim based on the 
evidence of record.    


ORDER

A 100 percent schedular rating for depression due to a 
seizure disorder is restored.


REMAND

A review of the evidence of record indicates that not all 
evidence identified by the veteran have been associated with 
the claims file.  Specifically, in a June 1995 statement, the 
claimant indicated that in 1992, she received psychiatric 
treatment at the Cleveland VAMC, and that prior to that, she 
had received private psychiatric treatment.  These records 
have not been associated with the claims file as of yet.  

In addition, a June 1995 letter from a VAMC Cleveland 
psychologist makes reference to 1993 neuropsychological test 
records which are not in the claims file.  Hence, those 
records should be obtained and associated with the claims 
file.  

A statement dated in July 1996 makes reference to 1992 or 
1993 treatment by Dr. T. Mahlay, in Parma, Ohio, for memory 
loss.  These records should also be obtained and associated 
with the claims file.  

Further development is also in order in light of the October 
1997 report of contact that the appellant is in receipt of 
Social Security disability benefits.

A VA hospital discharge summary dated in April 1999 indicates 
that the veteran was transferred directly from MetroHealth 
Medical Center.  Records from MetroHealth should be obtained 
and associated with the claims file.  

Finally, in addition to securing the foregoing records the RO 
must ensure that all development necessary under the VCAA has 
been accomplished.  In this regard, in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
are accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what VA will do and what the 
appellant must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination.  

2.  The RO should also send the veteran a 
letter notifying her that she has one 
year to submit pertinent evidence needed 
to substantiate her claim of entitlement 
to service connection for PTSD.  The date 
of mailing the letter to the claimant 
begins the one-year period.  Inform the 
claimant that the RO will hold the case 
in abeyance until the one-year period has 
elapsed, or until she waives in writing 
the remaining term.  Inform her that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of her 
claim, if she desires to expedite Board 
review of her claim, she must 
specifically waive in writing any 
remaining response time.  

3.  The appellant should be provided with 
the opportunity to provide any additional 
information about the alleged harassment 
she faced while in service, to include 
any statements from others who may be 
able to corroborate such allegations.  
The appellant should understand that any 
noncombat related stressor requires 
independent verification.  Thus, the 
appellant should identify any source that 
would corroborate her claim of in-service 
stressors, to include any claim based on 
sexual harassment. 

4.  The RO should take the appropriate 
steps to obtain all pertinent private and 
VA medical records that are outstanding, 
to include 1992 treatment records from 
the Cleveland VAMC, 1993 
neuropsychological test results from the 
Cleveland VAMC, 1992/1993 treatment by 
Dr. T. Mahlay, in Parma, Ohio, 1999 
treatment records from MetroHealth 
Medical Center, and any and all other 
private treatment records (including 
private treatment records prior to 1993).  
If there are any outstanding VA treatment 
records, to include VA treatment records 
since December 2002, those records should 
be obtained and associated with the 
claims file.  

5.  The RO should contact the Social 
Security Administration and request that 
they provide copies of all medical 
records used in granting any benefit to 
the appellant.

6.  Thereafter, the RO should then 
schedule the veteran for a VA psychiatric 
examination by a board of three 
examiners.  The claims file must be 
provided to and reviewed by the 
examiners.  All necessary studies must be 
accomplished.  The examiners must 
indicate the likelihood that the veteran 
has PTSD as a result of incidents which 
occurred in service.  In this regard, the 
Board advises the examiners that there 
are references in the service medical 
records to multiple in-service car 
accidents, disparate treatment, and 
emotional stress.  In addition, it is 
noted that during service, the claimant 
developed syncopal episodes, later termed 
as epilepsy, and was transferred from the 
unit where she was allegedly harassed, to 
another unit.  Post-service records 
document the appellant's assertion 
concerning various episodes of in-service 
harassment to include sexual harassment.  
The examiners must address these alleged 
incidents and explain any impact that 
references to such incidents had on the 
conclusion reached.  If it is more likely 
than not that the veteran's post service 
car accident is the cause for her 
development of PTSD, then the basis for 
that conclusion must set forth.  In this 
latter respect, the April 2003 opinion of 
Kevin McCutheon, Ph.D., must be 
considered and discussed.  

7.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the claimant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

9.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



